Case 1:19-cv-06078-JMF Document 40-4 Filed 12/09/19 Page 1 of 6




                                                              Easter Term
                                                           [2016] UKPC 10
                                      Privy Council Appeal No 0058 of 2015




                      JUDGMENT

 Brown’s Bay Resort Ltd (Appellant) v Pozzoni
    (Respondent) (Antigua and Barbuda)


 From the Court of Appeal of the Eastern Caribbean
      Supreme Court (Antigua and Barbuda)

                             before

                      Lord Neuberger
                       Lord Clarke
                      Lord Sumption
                      Lord Carnwath
                       Lord Hodge



                JUDGMENT GIVEN ON


                        26 April 2016


                  Heard on 11 February 2016
 Case 1:19-cv-06078-JMF Document 40-4 Filed 12/09/19 Page 2 of 6




        Appellant                               Respondent
  David Dorsett, PhD                         Lenworth Johnson
      Owen Roach
(Instructed by M A Law
    (Solicitors) LLP)
    Case 1:19-cv-06078-JMF Document 40-4 Filed 12/09/19 Page 3 of 6




LORD HODGE:


1.      The appellants (“BBR”) are the owners of a tourist resort at Brown’s Bay, St
Philips, Antigua. On 13 November 2006 BBR granted a two-year lease of part of the
resort to the respondent (“Mr Pozzoni”) from which he was to operate a restaurant and
bar known as the Tamarind Bar and Restaurant. The lease was prepared within BBR
and not by a lawyer.


2.      The lease allowed Mr Pozzoni and his customers to use the resort’s facilities,
which included a swimming pool, tennis courts, a beach and beach facilities, and gave
him the use of a proportion of space in both the boutique and office within the resort.
The contract ran from 1 November 2006 to 1 November 2008. The annual rent was in
equal instalments of US$2,000 to be paid in advance over ten months from 1 November
in each year and the months of September and October were to be used by BBR and Mr
Pozzoni to carry out maintenance, restoration and repairs. The lease also provided for
the equal division of expenses of maintenance, including gardeners, a maid and
electricity costs, and the maintenance of the swimming pool. Clause 17 of the lease
obliged Mr Pozzoni to “run the business directly without interruption at an acceptable
standard”. The lease thus provided for the parties’ shared interest in the smooth and
uninterrupted operation of leased premises and also the resort during its ten-month
season.


3.     BBR committed a repudiatory breach of contract in September 2007, which Mr
Pozzoni accepted. As a result Mr Pozzoni did not re-open the restaurant at the start of
the 2007-2008 season in November 2007 but instead commenced legal action to recover
damages for the breach of contract.


4.      In the course of the trial before Michel J counsel for BBR founded on clause 19
of the lease, which provided:


             “Interruption of Contract - Failure to respect every aspect of this
             contract could result in an interruption of the contract by either the
             owner or the tenant. If an interruption occurs then the party
             responsible will pay to the other party a penalty fee of
             US$4,000.00. Any pending expenses of either the owner or the
             tenant are to be paid before the contract is terminated.”


Counsel for BBR submitted that this clause operated as a liquidated damages clause and
restricted the damages which Mr Pozzoni could recover to US$4,000.

                                      Page 2
    Case 1:19-cv-06078-JMF Document 40-4 Filed 12/09/19 Page 4 of 6



5.     Michel J, in a judgment dated 7 June 2010 and corrected on 28 June 2010, did
not interpret the clause as a pre-estimate of damages following a repudiation but as an
agreed penalty to be paid for any interruption of the contract. He therefore held that Mr
Pozzoni was entitled to claim damages unrestricted by clause 19. The Court of Appeal,
in a judgment dated 16 September 2014 in which Webster JA (Ag) wrote the leading
judgment, agreed that clause 19 did not restrict Mr Pozzoni’s right to claim damages
for breach of contract. The Court of Appeal interpreted clause 19 as covering any
interruption of the operation of the lease which was followed by its resumption and not
the termination of the contract by one party’s acceptance of the other’s repudiatory
breach. The Court of Appeal altered Michel J’s award of damages for reasons which
are not challenged in this appeal, and awarded damages of EC$92,587.02 (or
US$34,291.49) comprising (i) EC$52,940.00 for lost earnings from the restaurant
business, (ii) EC$38,297.02 for the expense which Mr Pozzoni incurred in cancelling a
contract with a chef and manager whom he had recruited from Italy for the 2007-2008
season and (iii) EC$1,350.00 for expenditure on garden lights at the restaurant for the
second season of the lease.


6.      BBR appealed to the Board against that order. Dr Dorsett advanced two
arguments. First, he submitted that clause 19 limited Mr Pozzoni’s entitlement to
damages to US$4,000 either because it was a liquidated damages clause or because,
even if it were a penalty, it operated as a cap on his entitlement to damages. Secondly,
and as a fall back, he challenged the first component of the award of damages on the
basis that there was not sufficient evidence to entitle the court to assess Mr Pozzoni’s
loss of earnings.


Discussion


7.     There was no disagreement between the parties on the correct approach to the
construction of contracts. Dr Dorsett referred the Board to the judgment of Lord
Neuberger of Abbotsbury PSC in Arnold v Britton [2015] UKSC 36; [2015] AC 1619,
in which he summarised in paras 14-22 the recent authoritative guidance by the House
of Lords and now the Supreme Court on the established approach. There is no need to
repeat that guidance, which informs the Board’s approach, in this appeal.


8.     Clause 19 provides for the payment of a “penalty fee” not on every breach of
contract but only on those which cause “an interruption of the contract”. While the
parties did not engage lawyers to draft their contract, the use of the word “interruption”
suggests that they may have had in mind circumstances other than, or in any event not
confined to, the premature termination of the contract by acceptance of a repudiatory
breach of contract. The word “terminated” appears in the third sentence in the clause
and suggests that the parties saw interruption and termination as different events. As a
matter of language an interruption can be temporary or permanent. This suggests that
the parties may have had in mind acts or omissions by one party to the contract giving


                                       Page 3
    Case 1:19-cv-06078-JMF Document 40-4 Filed 12/09/19 Page 5 of 6



rise to an interruption in the performance of the contract by the other, rather than its
termination. But it is not necessary for the Board to decide that point. This is because
the Board does not construe the clause as providing a substitute for common law
damages. The clause does not refer to damages, liquidated damages, or the provision of
a sum in lieu of damages. It refers to a “penalty fee”. At first blush, a “penalty fee”
appears to be a contractual charge or fee to be paid if the contract is interrupted. Absent
any indication in the wording of the clause in the context of the lease as a whole that
the “penalty fee” was to be in substitution for common law damages for breach of
contract, the Board construes the fee as an additional charge on the occurrence of an
interruption caused by a breach of contract.


9.     It is not necessary for the Board to express a view on whether such a provision
would be unenforceable as a penalty on the basis that the imposition of a penalty fee on
top of a damages claim would be out of all proportion to the legitimate interest of the
innocent party in the performance of the contract, or in other words, exorbitant: see
Cavendish Square Holding BV v El Makdessi [2015] UKSC 67; [2015] 3 WLR 1373.
Whether or not the penalty fee could be enforced, it was not a substitute for damages
and formed no part of Mr Pozzoni’s claim.


10.     BBR’s second argument was that Mr Pozzoni had failed to prove that he had
earned US$2,100 per month from the restaurant during the first season and that the
courts therefore had erred in awarding him as the first head of damages ten months of
earnings at that level in the second season. Dr Dorsett referred in support of his
submission to the judgment of Arden LJ in Hawkins v Woodhall [2008] EWCA Civ
932. The evidence before Michel J was as follows. Mr Pozzoni listed in his witness
statement his drawings per month from the business and his business expenditure, all
of which, he said, were paid out of the earnings from the restaurant in the first season.
He gave evidence in chief, on cross-examination and on re-examination that he earned
US$2,100 monthly on average. He accepted on cross-examination that he did not have
any records, such as Inland Revenue Department records, to vouch those earnings but
explained, as he had done in his witness statement, that his receipts and records, which
were in Excel files, were in BBR’s control after it changed the locks on his premises in
about December 2007. The Board notes that BBR did not ask for further or better
particulars of Mr Pozzoni’s statement of claim nor did it seek disclosure of documents
or computer files relating to this element of his claim. Michel J accepted Mr Pozzoni’s
evidence and treated his earnings in the first season as an acceptable measure of his
likely earnings in the second season. The Court of Appeal (at para 16) said that they had
no legal basis for interfering with that finding. The Board agrees. While the evidence
was, as Webster JA stated, scanty, the judge was entitled to accept it, particularly when
Mr Pozzoni explained why he had been unable to produce documentary evidence.


11.    In the Board’s view, Hawkins v Woodhall does not assist BBR. In that case the
Court of Appeal of England and Wales rejected a claim for an award of damages based
on loss of profits from shop premises where there was no factual evidence to explain

                                       Page 4
    Case 1:19-cv-06078-JMF Document 40-4 Filed 12/09/19 Page 6 of 6



how the party’s turnover in those premises had been calculated and where the party’s
accountant in his expert report had failed to justify the basis on which he had made his
assumptions to support his estimate of future profits from those premises. By contrast,
Mr Pozzoni’s evidence, although not vouched by records, was straightforward and was
accepted as reliable by the trial judge.


Conclusion


12.     The Board will humbly advise Her Majesty that the appeal should be dismissed.
The Board would be minded to order in accordance with normal practice that BBR
should pay the costs of this appeal, but the parties have 14 days from the promulgation
of this judgment to make written submissions, if so advised, as to why a different order
would be appropriate.




                                      Page 5
